[MHM Final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 30, 2010 Fiscal Year: During the Sixteenth Term (From November 1, 2009 to April 30, 2010) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of the end of May, 2010) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) Short-Term Investments United States 513,200,410 40.98 Mortgage-Backed Securities United States 508,590,974 40.62 Corporate Bonds and Notes United States 242,232,600 19.34 United Kingdom 9,552,810 0.76 Canada 7,017,790 0.56 Germany 3,509,862 0.28 Australia 3,346,006 0.27 France 2,774,408 0.22 Switzerland 2,232,652 0.18 Luxembourg 1,855,221 0.15 Qatar 1,084,583 0.09 Netherlands 624,074 0.05 Spain 371,918 0.03 Sub-total 274,601,924 21.93 Asset Backed Securities United States 73,555,279 5.87 United Kingdom 106,006 0.01 Sub-total 73,661,285 5.88 US Government Guaranteed 14,593,468 Mortgage Obligations United States 1.17 US Government Agency 13,837 Mortgage Obligations United States 0.00 US Government & Agency Mortgage Obligations Sub-total 14,607,305 1.17 Purchased Options United States 13,985,270 1.12 Municipal Bonds and Notes United States 5,420,493 0.43 Senior Loans United States 1,939,578 0.15 Cash, Deposit and Other Assets (153,791,066) (12.28) (After deduction of liabilities) Total 1,252,216,173 100.00 (Net Asset Value) (JPY114,340 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 91.31 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2010. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate - 2 - specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4: Details of the rating for the bonds invested by the Fund as of the end of April, 2010 are as follows: Rating Aaa Aa A Baa Ba B Caa and Not Total below rated Percentage (%) 66.7 2.2 7.9 12.6 3.7 2.1 4.8 0.0 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2010 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2009 End of June 176,445 16,111 5.78 528 July 182,405 16,655 6.03 551 August 186,811 17,058 6.21 567 September 192,250 17,554 6.35 580 October 194,199 17,732 6.50 594 November 195,078 17,813 6.54 597 December 193,290 17,649 6.55 598 2010 End of January 198,938 18,165 6.67 609 February 198,356 18,112 6.65 607 March 201,860 18,432 6.68 610 April 200,288 18,288 6.72 614 May 203,326 18,566 6.67 609 (b) Record of Distributions Paid (Class M Shares) Period Amount of Dividend paid per Share 6th Fiscal Year (11/1/1999-10/31/2000) $0.41 (JPY 37) 7th Fiscal Year (11/1/2000-10/31/2001) $0.40 (JPY 37) 8th Fiscal Year (11/1/2001-10/31/2002) $0.34 (JPY 31) 9th Fiscal Year (11/1/2002-10/31/2003) $0.24 (JPY 22) 10th Fiscal Year (11/1/2003-10/31/2004) $0.18 (JPY 16) 11th Fiscal Year (11/1/2004-10/31/2005) $0.20 (JPY 18) 12th Fiscal Year (11/1/2005-10/31/2006) $0.27 (JPY 25) 13th Fiscal Year (11/1/2006-10/31/2007) $0.31 (JPY 28) 14th Fiscal Year (11/1/2007-10/31/2008) $0.45 (JPY 41) 15th Fiscal Year (11/1/2008-10/31/2009) $0.46 (JPY 42) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2008 up to and including June 2010 is as follows: Net Asset Value per Share Dividend Record as of the Record Date Month/Year Dollar Yen Date Dollar Yen 2008 End of July 0.038 3.470 7/18/08 6.25 571 August 0.038 3.470 8/18/08 6.22 568 September 0.038 3.470 9/18/08 6.07 554 October 0.038 3.470 10/20/08 5.62 513 November 0.038 3.470 11/18/08 5.07 463 December 0.038 3.470 12/18/08 4.67 426 2009 End of January 0.038 3.470 1/16/09 5.09 465 February 0.038 3.470 2/18/09 5.15 470 March 0.038 3.470 3/18/09 5.08 464 April 0.038 3.470 4/20/09 5.21 476 May 0.038 3.470 5/18/09 5.54 506 June 0.038 3.470 6/18/09 5.64 515 July 0.038 3.470 7/20/09 5.95 543 August 0.038 3.470 8/18/09 6.12 559 September 0.038 3.470 9/18/09 6.26 572 October 0.038 3.470 10/19/09 6.48 592 November 0.038 3.470 11/18/09 6.56 599 December 0.038 3.470 12/18/09 6.55 598 2010 End of January 0.038 3.470 1/15/10 6.62 604 February 0.037 3.378 2/18/10 6.65 607 March 0.042 3.835 3/18/10 6.72 614 April 0.042 3.835 4/19/10 6.76 617 May 0.042 3.835 5/18/10 6.72 614 June 0.042 3.835 6/18/10 6.70 612 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/09 - 5/31/10 28.35 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV)  1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2009 and the Ending NAV means net asset value per share on the end of May, 2010. - 4 - II RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2010 and number of outstanding shares of the Fund as of the end of May, 2010 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 4,987,004 5,177,774 30,461,917 (In Japan) (4,050,400) (4,927,200) (28,367,300) III. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock: a. Fund (as of the end of May, 2010): Not applicable. b. Putnam Investment Management, LLC ("Investment Management Company"): 1. Amount of Member's Equity (as of the end of May, 2010): $25,776,908  Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 (2) Description of Business and Outline of Operation a. Fund: The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services and Putnam Investor Services, Inc., to hold the assets of the Fund in custody and act as Investor Servicing Agent. b. Investment Management Company: The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2010, the Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of nearly $61.6 billion): (As of the end of May, 2010) Name of Principal Characteristics Number of the Total Net Asset Value Country Funds ($ million) Closed-end bond fund 5 $2,635.92 Open-end balanced fund 15 $15,145.24 U.S.A. Open-end bond fund 35 $23,152.30 Open-end equity fund 50 $20,638.85 Total 105 $61,572.31 - 6 - (3) Miscellaneous a. Fund: There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. b. Investment Management Company: In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from the Investment Management Company will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Company's ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Except for the above, there has been, or is, no litigation or fact which caused or would cause, a material effect on the Investment Management Company during the six months before the filing of this report. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 30, 2010 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 310.5 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 91.31 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 31, 2010. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 6, 2010 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund I. Status of Investment Portfolio of the Fund 5. Status of Investment Portfolio (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Record of Changes in Net Assets (Class M Shares) (a) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) Record of Annual Return (Class M Shares) (c) - 2 - (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part III. DETAILED INFORMATION CONCERNING THE FUND With respect to Section IV. the Financial Conditions of the Fund in the original SRS, Item III. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. V. Record of Sales and Repurchases (Class M II. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part IV. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 1. Outline of the Management Company B. Putnam Investment Management, LLC (Investment Management Company) (1) Amount of Capital Stock (1) Amount of Capital Share b. Putnam Investment Management, LLC (Investment Management Company) 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation B. The Investment Management Company b. Investment Management Company 5. Miscellaneous (3) Miscellaneous B. The Investment Management Company b. Investment Management Company (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (2) Structure of the Fund (iii) Outline of the Investment Management Company B. Putnam Investment Management, LLC (the "Investment Management Company") (C) Amount of Capital Stock [Before Amendment] 1. Amount of Member's Equity (as of the end of January , 2010): $32,199,407  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977   Unaudited. [After Amendment] 1. Amount of Member's Equity (as of the end of May , 2010): $25,776,908   Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 Attachment: With respect to Attachment, the relevant information from March 2010 to June 2010 is added as follows: - 4 - [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2010 ) Year / Month Amount of Dividend Ex-dividend Date Net asset value per share as Paid (US$) at the ex-dividend date (Omitted.) 2010 January 0.038 1/19/2010 6.59 February 0.037 2/19/2010 6.64 [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2010 ) Year / Month Amount of Dividend Ex-dividend Date Net asset value per share as Paid (US$) at the ex-dividend date (Omitted.) 2010 January 0.038 1/19/2010 6.59 February 0.037 2/19/2010 6.64 March 3/19/2010 April 4/20/2010 May 5/19/2010 June 6/21/2010
